1
2
3
                                                                  JS-6
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   BRANDI GARRIS, JASON TEAGUE,
     and JOHN THOMAS SWITZER,                     Case No. CV-17-1452-MWF (Ex)
12
                              Plaintiffs,
13                                                FINAL JUDGMENT AS TO ALL
           vs.                                    CLAIMS AND PARTIES
14
     CITY OF LOS ANGELES and LOS
15   ANGELES HOUSING AND
     COMMUNITY INVESTMENT
16   DEPARTMENT,
17                            Defendants.
18
19
20
21
22
23         The above-entitled action came before the Honorable Michael W. Fitzgerald,
24   United States District Judge, presiding in Courtroom 5A of the above-entitled
25   Court, on October 15, 2018, pursuant to Plaintiffs’ Motion for Leave to File First
26   Amended Complaint (the “Motion”). (Docket No. 72). All claims have now been
27   resolved, as follows:
28
                                              1
1          Plaintiffs commenced this action on February 22, 2017, and asserted three
2    claims against Defendants: (1) declaratory relief, (2) injunctive relief, and (3)
3    violation of 42 U.S.C. § 1983. (Docket No. 1).
4          On November 7, 2017, Plaintiffs’ claim for violation of § 1983 was
5    dismissed by the Court’s Order re Motion to Dismiss Case. (Docket No. 31).
6          On August 3, 2018, Plaintiffs’ claims for declaratory and injunctive relief
7    were dismissed by the Court’s Order re Stipulated Judgment. (Docket No. 71).
8          On October 30, 2018, Plaintiffs’ Motion, seeking reconsideration of the
9    dismissal of the claim for violation of § 1983 and leave to file a First Amended
10   Complaint, was denied in its entirety. (Docket No. 79).
11         Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
12   Procedure, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
13   judgment be entered as follows:
14         1.     Judgment on all claims is entered in favor of Defendants and
15                Plaintiffs shall take nothing by their Complaint.
16         2.     Defendants are awarded their costs as provided by law.
17
18
     Dated: October 30, 2018           ______________________________
                                        __
                                         ________
                                                ______
                                                     _______ ________   ____
19
                                            MICHAEL
                                            MICHA AELL W. FITZGERALD
                                                           FIITZGERALD     D
20                                          United States Dist
                                                          District
                                                              trict JJudge
                                                                      udge
21
22
23
24
25
26
27
28
                                                2
